NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                           MARGARET P., Appellant,

                                         v.

            DEPARTMENT OF CHILD SAFETY, V.D., Appellees.

                              No. 1 CA-JV 22-0073
                               FILED 10-13-2022


            Appeal from the Superior Court in Mohave County
                         No. B8015JD202004020
                The Honorable Rick A. Williams, Judge

                                   AFFIRMED


                                    COUNSEL

Your AZ Lawyer, Phoenix
By Robert Ian Casey, Sarah J. Michael
Counsel for Appellant

Arizona Attorney General’s Office, Mesa
By Autumn L. Spritzer
Counsel for Appellee Department of Child Safety
                       MARGARET P. v. DCS, V.D.
                         Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Samuel A. Thumma delivered the decision of the Court, in
which Judge Cynthia J. Bailey and Vice Chief Judge David B. Gass joined.


T H U M M A, Judge:

¶1          Mother appeals from an order terminating her parental rights
to her daughter, V.D. Because Mother has shown no error, the order is
affirmed.

                FACTS AND PROCEDURAL HISTORY

¶2             Mother has abused alcohol and other substances off and on
for 30 years and has behavioral health issues. She has been hospitalized
three times for alcohol-related psychiatric issues. V.D. was born in July
2018. In 2019, New York State removed V.D. from Mother’s care and placed
the child with maternal grandparents in Arizona. Mother then moved to
Arizona, continued to abuse alcohol and repeatedly engaged in domestic
violence with maternal grandfather, causing him physical injuries. Police
charged her with multiple domestic-violence offenses, and she eventually
pled guilty.

¶3             In Arizona, the Department of Child Safety (DCS) filed a
dependency petition in May 2020 and placed V.D. with a foster family. That
same month, the court found V.D. dependent after Mother pled no contest
to the allegations and the court adopted a family reunification case plan.

¶4             After a short incarceration, Mother was released on probation
and moved in with maternal grandparents. While on probation, Mother
completed domestic-violence counseling and an inpatient alcohol-abuse
program. These programs addressed various coping skills, including that
Mother not associate with people who drink alcohol, practice independent
living skills and enlist support networks to remain sober.

¶5            In the dependency, Mother agreed to participate in substance-
abuse testing and treatment, behavioral-health services, parenting classes
and visitation. Although she adequately participated in most services, she
continued to abuse substances. In mid-2020, Mother consistently tested
positive for a marijuana metabolite. She also submitted a diluted test that
had traces of an alcohol metabolite. Because she was otherwise complying


                                     2
                         MARGARET P. v. DCS, V.D.
                           Decision of the Court

with services, in December 2020, the court placed V.D. back in her care.
Maternal grandparents agreed to supervise Mother and V.D.

¶6            In early 2021, Mother relapsed on alcohol, failed to
consistently drug test and submitted diluted drug tests. A case manager’s
unannounced visit confirmed that the maternal grandparents left V.D. in
Mother’s sole care in violation of the safety plan. Mother’s breath smelled
of alcohol. The home was messy, and V.D. appeared neglected, so DCS took
her back into custody. Mother later told DCS she relapsed at a celebratory
dinner with a friend. Mother explained her relapse differently to her
behavioral-health provider, stating she had been binge drinking for two
weeks.

¶7            During mid-2021, Mother submitted several diluted
urinalysis samples. She tested negative for alcohol but consistently tested
positive for marijuana, leading DCS to be concerned she had “replaced her
addiction to drinking with smoking marijuana.” Mother then successfully
completed a 30-day substance-abuse program. She also attended some
relapse-prevention classes.

¶8             In August 2021, the superior court granted DCS’ request to
change the case plan to severance and adoption. DCS’ motion, filed in
September 2021, sought termination on chronic substance-abuse and 15-
months’ time-in-care grounds. See Ariz. Rev. Stat. (A.R.S.) §§ 8-533(B)(3),
(B)(8)(c) (2022).1 A month before the January 2022 termination adjudication,
Mother relapsed on alcohol. She then re-enrolled in, and consistently
attended, relapse prevention classes. Un March 2022, the court granted
DCS’ motion, terminating Mother’s parental rights on the grounds alleged
and finding termination was in the child’s best interests. This court has
jurisdiction over Mother’s timely appeal pursuant to Article 6, Section 9, of
the Arizona Constitution, A.R.S. §§ 8-235(A), 12-120.21(A) and 12-2101(A)
and Ariz. R.P. Juv. Ct. 601-03.

                                DISCUSSION

¶9            As applicable here, to terminate parental rights, a court must
find by clear and convincing evidence that at least one statutory ground in
A.R.S. § 8-533(B) has been proven and must find by a preponderance of the
evidence that termination is in the best interests of the child. See Kent K. v.
Bobby M., 210 Ariz. 279, 288 ¶ 41 (2005); Michael J. v. Ariz. Dep’t of Econ. Sec.,


1Absent material revisions after the relevant dates, statutes and rules cited
refer to the current version unless otherwise indicated.


                                        3
                        MARGARET P. v. DCS, V.D.
                          Decision of the Court

196 Ariz. 246, 249 ¶ 12 (2000). Because the superior court “is in the best
position to weigh the evidence, observe the parties, judge the credibility of
witnesses, and resolve disputed facts,” this court will affirm an order
terminating parental rights as long as it is supported by reasonable
evidence. Jordan C. v. Ariz. Dep’t of Econ. Sec., 223 Ariz. 86, 93 ¶ 18 (App.
2009) (citation omitted).

¶10            On appeal, Mother’s challenge is limited to the court’s finding
that severance was in V.D.’s best interest. Mother first argues the court
made insufficient factual findings, an issue this court reviews de novo.
Francine C. v. Dep’t of Child Safety, 249 Ariz. 289, 296 ¶ 14 (App. 2020). “Every
order of the court terminating the parent-child relationship . . . shall be in
writing and shall recite the findings on which the order is based.” A.R.S. §
8-538(A). The primary purpose of this requirement is to allow this court “to
determine exactly which issues were decided” and whether the superior
court “correctly applied the law.” Ruben M. v. Ariz. Dep’t of Econ. Sec., 230
Ariz. 236, 240 ¶ 24 (App. 2012). Findings are required to include those
“ultimate” facts necessary to resolve the disputed issues. Id. at 241 ¶ 25.

¶11           Mother has not shown the findings are deficient. The court
made several findings, both how termination would benefit V.D. and how
the failure to terminate would cause a detriment. These findings include
V.D.’s adoptability and the effect of Mother’s substance abuse on the child.
These findings contain the ultimate facts and allow for sufficient appellate
review.

¶12           Mother also asserts the court merely duplicated its unfitness
findings by focusing solely on her substance abuse in addressing best
interests. A best interests assessment, however, properly includes “the
negative effect on a child of the continued presence of a statutory severance
ground.” Alma S. v. Dep’t of Child Safety, 245 Ariz. 146, 151 ¶ 13 (2018)
(citation omitted). Although the court made several findings about
Mother’s unfitness, it directly related those findings to V.D.’s best interests.
The court also found that severance would allow V.D. “to benefit from
consistent structure, support and safety” and “ensure that [V.D.]’s
emotional and behavioral needs are met so that she can continue to develop
and thrive,” suggesting Mother’s substance abuse prevents her from
consistently meeting these needs for V.D. Mother has shown no error in the
court connecting the substance abuse ground to the best interests
determination.




                                       4
                        MARGARET P. v. DCS, V.D.
                          Decision of the Court

¶13           Mother argues that the term “adoptable” and the best-
interests inquiry lack a clear standard. She urges this court to develop a
bright-line formula to determine best interests. The relevant inquiry,
however, necessarily involves a fact-intensive analysis. Moreover, the
Arizona Supreme Court has delineated how to determine best interests, see
Alma S., 245 Ariz. at 150-51 ¶¶ 12-15, and this court is compelled to follow
that directive, Lear v. Fields, 226 Ariz. 226, 232 ¶ 17 (App. 2011).

¶14            Mother argues insufficient evidence supports the best
interests findings. She challenges the court’s finding that V.D. is adoptable
based on the case manager’s testimony that she has no special needs, is
“young, [has] the biggest smile I’ve ever seen on a child, [and is] very kind.”
Mother asserts that the testimony “treats children in [foster] care as . . .
chattel” and claims V.D.’s placement in a non-adoptive foster home would
place the child in limbo until adopted.

¶15            The case manager’s testimony shows that there are no barriers
to a potential adoption and no special circumstances that might limit V.D.’s
adoptability. See Maricopa Cnty. Juv. Action No. JS-501904, 180 Ariz. 348, 352
(App. 1994) (DCS “need not show that it has a specific adoption plan before
terminating a parent’s rights” but “must show that the [child is]
adoptable.”); see also Dominique M. v. Dep’t of Child Safety, 240 Ariz. 96, 98 ¶
11 (App. 2016) (“[I]t is well established that [a child’s] ‘adoptable’ status is
a benefit that may, in consideration with other factors, support the ‘best
interests’ finding.”). The trial evidence supports the finding that V.D. is
adoptable. Moreover, the court’s other findings, identifying additional
benefits and detriments and supported by trial evidence, independently
support its best interests findings.

¶16            Finally, Mother asserts that the court abused its discretion by
disregarding her bond with V.D. Although the court did not make a specific
finding about their bond, it was not required to do so. Logan B. v. Dep’t of
Child Safety, 244 Ariz. 532, 537 ¶ 15 (App. 2018) (“[T]he juvenile court is not
required to list each and every fact relied upon in making its findings.”)
(citation omitted). Moreover, after weighing the trial evidence, including
uncontested evidence about Mother’s bond with V.D. and her successful
participation in visits, the court concluded the preponderance of the
evidence supported a finding that termination was in V.D.’s best interests.
Dominique M., 240 Ariz. at 98 ¶ 12 (The “existence and effect of a bonded
relationship between a biological parent and a child, although a factor to
consider, is not dispositive in addressing best interests.”). On this record,
Mother has shown no error.



                                       5
               MARGARET P. v. DCS, V.D.
                 Decision of the Court

                     CONCLUSION

¶17   The termination order is affirmed.




                  AMY M. WOOD • Clerk of the Court
                  FILED:    JT

                               6